Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 16, filed 08/30/2022, with respect to the rejections of claims 1-2, 7-8, 11-13, and 23 under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103   have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the image of the prototype device filed by applicant in response to the Requirement for Information included in the Office Action dated 04/05/2022.
The examiner notes that per MPEP 704.14(d) this action is NOT being made final because the not all instances of the application of the prototype are necessitated by the amendments made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-13, 15-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over the prototype image provided by the Applicant (hereafter “the prototype”, high resolution version of the image included below for reference) in view of the Cartoni Lambda Twin 3D Head (Urbanfox.tv blog post dated September 2010 at http://urbanfoxtv.blogspot.com/2010/09/cartoni-swings-nodal-head-towards-3d.html) and the Cartoni Lambda 25 Setup video (Youtube video titled “Cartoni – Lambda 25 Setup” dated August 4 2017 at https://www.youtube.com/watch?v=sjtPBXhuEtw, screen captures at particularly relevant timestamps attached), hereafter “Cartoni” and “Lambda 25 video” respectively.

    PNG
    media_image1.png
    743
    862
    media_image1.png
    Greyscale


With regard to claim 1: The prototype is a camera support which comprises: a post defining a first (pan) axis, being disposable so that the first axis extends vertically (the not shown mounting post upon which the cylindrical bottom post receiving element 1 of the prototype is mounted), a gimbal assembly (the movable portion above the bottom receiving element) ; and a first mounting member (the bottom post receiving element 1) axially coupling the gimbal assembly to said post for rotation of the gimbal assembly in a horizontal plane about the pan axis with the first mounting member being secured to the post proximate to and along the pan axis.  The gimbal assembly includes a first rigid body (crescent-shaped element 2 having a periphery along which is secured to the first mounting member for rotation in a vertical plane about a second (roll) axis perpendicular to the pan axis, the periphery being disposed at a distance from the roll axis.  The prototype also has a second rigid body 3 which is movably mounted to the first rigid body for rotation in another vertical plane about a third (tilt) axis perpendicular to the pan axis and the roll axis, the second rigid body being secured to the first rigid body proximate and along said tilt axis (the axles 4 which can be seen connecting the handles 5 to the tilt frame uprights 6 also define the tilt axis due to passing through bearings in the two upright arms 7 extending from element 2).  The prototype also has a second mounting member 8 connected to the second rigid body for attaching a camera to the second rigid body, and shows some form of bearing assembly 9 on each of the two upright arms of the first rigid body, the bearing assemblies supporting the axles to mount the second rigid body to the first rigid body.
Some form of adjustment of the position of the mounting member in a transverse direction relative to the tilt axis appears to be incorporated into the prototype, but this adjustment is on the two upright arms 6 of the second rigid body at point 10, not on the two arms 7 of the first rigid body as claimed to enable the placement of the center of the center of gravity on the second axis.
Cartoni however shows an arrangement allowing for the adjustment of the position of a mounted camera relative to the tilt axis of a camera head which includes adjustable positioning of both of a movable tilt frame similar to element 3 of the prototype and the position of the tilt bearings (and the tilt axis which passes through them) along upright arms similar to arms 7 of the prototype.  This arrangement allows for the placement of the center of gravity of the combined camera and tilt from onto the tilt axis while retaining the ability to rotate though a full 360° range of motion.  As shown in the Lambda 25 video the adjustment of the bearing position on the upright arms allows for the frame and attached camera to be located such that the camera does not impact the support which connects the two upright arms, which corresponds to element 2 in the combination, and can be balanced relative to the tilt axis. The full adjustment can be seen at 1:52-2:40, with 1:52 showing adjustment of the bearing position and 2:20 showing how the ability to rotate the camera fully around the tilt axis is needed to enable balancing of the camera.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the prototype to be able to adjust the position of the bearings which define the tilt axis along the upright arms of the first rigid frame in order to angle the camera to be positioned and balanced on the tilt axis without impacting the crescent portion of the first rigid frame during tilt movement of the camera and support.

With regard to claim 2: The gimbal assembly of the prototype is configured for the application solely of manual forces and torques to rotate the gimbal assembly about the pan axis, rotate the first rigid body and second rigid body together with the camera about the roll axis, and rotate the second rigid body and mounted camera about the tilt axis.  To enable this the prototype includes a handgrip 5 coupled to the second rigid body.

With regard to claim 5: Cartoni in the Lamda 25 video indicates that adjustment of the bearing positions may be accomplished by giving the bearing members a spare casing which is releasably clamped to the upright arm.  This can be best seen at 3:17. The arm appears to act as a pair of rails along which the bearing casing slides during adjustment with a pair of locking knobs fixing the bearing position to the arm once adjustment is complete. As can be seen in the video at various points including 1:50 this arrangement allows for the inclusion of scales on the arm to indicate the position of the bearing.  These scales are also visible in 
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the combination to have the bearing box and arm locking arrangement of the Cartoni Lambda 25 video in order to allow the position of the bearings to be adjusted and incorporate scales into the adjustment mechanism to enable a user to be able to re-create a particular mounting arrangement by returning the position of the bearings to a known value.

With regard to claim 7: The handgrip in the prototype appears to be fixedly connected to the second rigid body through the axle of the second rigid body and thus rotational connected to the first rigid body to facilitate rotation of the second rigid body around the tilt axis. 

With regard to claim 8: The handle in the prototype is positioned and operatively connected to the first rigid body (via the bearing members) such that the handle may facilitate movement of the first rigid body, second rigid body, and camera around the roll axis (by forcing one handle down and the other handle up) and the entire gimbal assembly around the pan axis (by forcing one handle forward and the other handle rearward).

With regard to claim 9: The prototype shown has the base part configured as a U-shaped configuration which has a base part (holding element 1) and two parallel lateral plates (the front plate is most visible, but the second plate can be seen behind the crescent shaped portion and bolts are visible holding the two plates together) with the post being coupled to the base or bight part for rotation of the gimbal assembly about said first axis. 

With regard to claim 10: The inside of the base and two parallel lateral plates is not visible in the photograph of the prototype, but a person having ordinary skill in the art before the time of filing would have found it obvious to include roller members between the plates in order to allow the crescent part to smoothly and easily move relative to the base and plates. 

With regard to claim 11: The second rigid body of the prototype has a U-shaped configuration, which includes a base part (to which the camera mount 8 is attached) and two additional arms 6 connected to said base at opposite ends thereof, with the second mounting member being affixed to the base between the two additional arms. 

With regard to claim 12: The handgrip of the prototype is connected to the second rigid body and positioned such that rotation of the handgrip about the tilt axis causes the second rigid body to rotate about the tilt axis, moving the handgrip in a plane parallel to the pan axis (forward and backward) causes the gimbal assembly to rotate around the pan axis, and that moving the handgrip in a plane including the first pan (a vertical plane by pushing the grip up and down) causes the first rigid body, second rigid body, and the camera to around the roll axis.  The configuration allows movement in any combination of directions in the pan, tilt, and roll axes response to manipulation of the handgrip.

With regard to claim 13: The prototype includes a pair of additional arms extending parallel to one another and spaced relative to from one another in a direction parallel to the tilt axis (two vertical arms 6).  The prototype appears to include an adjustment mechanism (a cutout is visible at 10) which  allows for the shifting of a center of gravity of the combination of the second rigid body, camera mount, and camera relative to the tilt axis.

With regard to claims 15-16: The camera support in the combination of the prototype and Cartoni results in a configuration which performs the claimed method during normal use.  The combination support is configured to have a camera attached to it and to be carried by a user using a removable harness with articulated arm that is attached to the user such that a vertical projection extends from the arm for supporting the gimbal (the prototype is shown as having a receiver for a Stedicam™ arm post).  The post of the arm is inserted into the projection at the bottom of the support at which point the camera operator can manually move the gimbal assembly about the pan, roll, and tilt axes as needed to capture the scene being recorded. Said person would adjust the relative positions of the first rigid body and the bearing members to position the center of gravity as desired relative to the roll and tilt axes and enable easy handling of the camera.

With regard to claim 20: When using the camera support during filming the support is configured such that the user manually moves the gimbal and camera assemblies simultaneously about the pan, roll, and tilt axes (according to the requirements of the scene and shot being recorded).

With regard to claim 21: The camera support of the prototype includes a pair of handgrips 5 which are grasped and manipulated by the user of the support to perform manual movement of the support and camera during operation of the support. 


Allowable Subject Matter
Claims 3, 6, and 18 are allowed.
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the Cartoni Lambda 25 Video does show the existence of a telescoping member used for adjustment of position (the rotation of the knob which moves the bearing block of the Lambda 25 controls extension of a telescopic member, as best seen around 3:17.  This is likely due to the member which controls movement of the bearing appears to be aligned with the bearing itself, which prevents use of a solid lead screw as is used for the tilt frame in the video as the screw would pass through the bearing itself and prevent rotation) the prior art as a whole does not indicate that a person having ordinary skill in the art before the time of filing would have found it obvious to use such a telescopic adjustment member for the adjustment of the tilt frame and camera relative to the tilt axis.
The examiner also notes that the combination of the prototype and Cartoni does not indicate toward the use of a docking frame which is configured to prevent rotation of the various rigid bodies about the roll or tilt axes.  Cartoni, like many other camera supports, makes use of locking elements integrated within the support itself, with the Labda 25 video showing selective actuation of the individual locking elements to hold the various parts in particular positions during adjustment of the position of the camera relative to each isolated axis. At most a person having ordinary skill in the art before the time of filing would have found it obvious to include individual locking elements for each movement axis in the gimbal, but not a docking frame or any features on the gimbal which would interface with elements in a docking frame to prevent movement of the camera and frames. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852